United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.V., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, PUBLIC HEALTH SERVICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1522
Issued: May 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2010 appellant filed a timely appeal from the December 7, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for an additional
schedule award due to her right lower extremity impairment. Her appeal is also timely filed
from the March 15, 2010 nonmerit decision of the Office denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she is entitled to a schedule
award of greater than 20 percent impairment of her right lower extremity, for which she received
a prior schedule award; and (2) whether the Office properly denied appellant’s request for
reconsideration without further merit review of the claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 23, 1992 appellant, then a 58-year-old nutritionist, filed a traumatic injury
claim alleging that, on September 15, 1992, while performing an exercise activity during a team
building event, she suffered pain and stiffness in her left knee and upper left leg. On May 11,
1993 the Office accepted her claim for traumatic arthritis left knee. On July 24, 2002 it issued a
schedule award for a 42 percent impairment of the left lower extremity. On October 23, 2002
appellant underwent a left knee arthroscopy, chondroplasty, medial lateral femoral condyle,
extensive synovectomy and partial medial meniscectomy, posterior horn. By decision dated
March 31, 2004, the Office denied her claim for an increased schedule award for impairment to
the left lower extremity. On August 31, 2004 it accepted appellant’s claim for a consequential
injury of right knee, effusion of the lower leg joint and localized osteoarthrosis. By decision
dated September 14, 2004, the Office issued a schedule award for 20 percent impairment to the
right knee for 57.6 weeks for the period March 31, 2004 to May 8, 2005. On July 7, 2006
appellant underwent a total left knee arthroplasty and medial release. By decision dated
October 25, 2007, the Office declined her request for an increased schedule award to her left leg.
By letter dated June 15, 2009, appellant requested that the Office review the impairment
ratings for her left and right lower extremities. In support of her claim, she submitted form
reports by Dr. Mark E. Easley, a Board-certified orthopedic surgeon, dated June 3, 2009. With
regard to appellant’s right knee, Dr. Easley noted that she had retained active flexion of
110 degrees and retained extension of negative 3 degrees. He recommended an impairment
rating of 40 percent for the right lower extremity. Dr. Easley also indicated that appellant had a
40 percent impairment of her left lower extremity. In a report dated June 3, 2009, Dr. Justin
Dennis Orr, an orthopedic surgeon, assessed her with right knee osteoarthritis with varus
deformity, left foot posterior tibial tendon dysfunction, stage 2, left midfoot osteoarthritis and
heel cord contracture left side. He advised appellant that if she wanted she could go ahead with a
right knee total knee arthroplasty. Dr. Orr also stated that he confirmed the findings in the note
dated June 3, 2009.
On July 30, 2009 appellant filed a claim for an additional schedule award.
On August 13, 2009 the Office asked the Office medical adviser to make a determination
as to the impairment to appellant’s left and right lower extremities. The medical adviser
responded on the same date, indicating that she reached maximum medical improvement on
June 3, 2009.
He noted that appellant had arthroscopic debridement/chondroplasty/
meniscectomy of the left knee on October 23, 2002 followed by a left total knee arthroplasty on
July 7, 2006 with a fair to good result. The Office medical adviser also noted that she had right
knee arthritis with range of motion 3/110 and 10 degrees varus deformity with a schedule award
impairment of the right lower extremity of 20 percent as per the prior Office medical adviser’s
memorandum of August 31, 2004. He noted that based on the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009) there was no clinical data
present in the medical file to support additional impairment of either lower extremity.
By letter dated September 4, 2009, the Office asked Dr. Easley to make an evaluation of
appellant’s impairment under the sixth edition of the A.M.A., Guides. Dr. Easley did not
respond.

2

On October 28, 2009 the Office thanked Dr. Easley for his June 3, 2009 report, but asked
for an impairment rating pursuant to the sixth edition of the A.M.A. Guides. Dr. Easley also did
not respond to this request.
By decision dated December 7, 2009, the Office denied appellant’s request for a greater
schedule award.
In a January 13, 2010 report, received by the Office on February 11, 2010, Dr. Easley
indicated that appellant suffered from right knee arthritis, right pes anserine bursitis and arthritis
of the left midfoot. He specifically noted that she had pain in the range of motion of her knee
and tenderness over the pes anserine bursa.
On February 22, 2010 appellant requested reconsideration of the denial of an increased
schedule award with regard to the right lower extremity only. She submitted in support of her
request a copy of Dr. Easley’s June 3, 2009 report and indicated that this report was apparently
lost by the Office. Appellant further stated that the forms sent to Dr. Easley asking for a further
opinion were irrelevant because she did not have an amputation. She also noted that she had
decided not to have a right knee replacement.
By decision dated March 15, 2010, the Office denied appellant’s request for
reconsideration without conducting a merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act2 and its implementing federal regulations3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For decisions
issued after May 1, 2009, the sixth edition will be used.5
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX) which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).6 The net adjustment formula is (GMFH - CDS) + (GMPE - CDX) + (GMCS - CDX).7
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
6

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

7

Id. at 521.

3

Before the A.M.A., Guides can be utilized, a description of impairment must be obtained
from the claimant’s physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of impairment. This description must be
in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.8
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
proving rationale for the percentage of impairment specified.9
ANALYSIS -- ISSUE 1
In the instant case, appellant received schedule awards based on a 42 percent impairment
of her left lower extremity and a 20 percent impairment of her right lower extremity. She now
alleges that she is entitled to a greater schedule award for impairment to her right lower
extremity. However, the Board finds that appellant has not submitted sufficient evidence to
establish that, as a result of her employment injury, she sustained any additional permanent
impairment to a scheduled member or function such that she would be entitled to an additional
schedule award.
The medical evidence submitted in support of a claim must include a description of any
physical impairment in sufficient detail so that the claims examiner and others reviewing the file
would be able to clearly visualize the impairment and the resulting restrictions and limitations.
In support of her claim, appellant submitted a June 3, 2009 report by Dr. Easley, wherein he
opined that she retained active flexion in her right knee of 110 degrees and retained extension of
negative 3 degrees. Based on these findings, Dr. Easley recommended an impairment rating of
40 percent of the right lower extremity. He did not indicate that he applied the sixth edition of
the A.M.A., Guides so his opinion is not sufficient to establish a schedule award. Furthermore,
Dr. Easley did not explain how he reached his conclusion with sufficiently detailed findings with
regard to motion, atrophy, deformity or strength that would allow another party to properly
review his report and apply the A.M.A., Guides. Although Dr. Orr noted that appellant had right
knee osteoarthritis with varus deformity, he also did not provide any measurements or make any
assessment with regard to the A.M.A., Guides as to degree of impairment.
Accordingly, the Office properly referred appellant’s case to the Office medical adviser,
who found that there was no clinical data present in the medical file to support an additional
impairment of either lower extremity. The Board also notes that neither Dr. Easley nor Dr. Orr
provided an explanation of her impairment that provided sufficient evidence for the medical
8

Patricia J. Penney-Guzman, 55 ECAB 757 (2004); A.L., Docket No. 08-1730 (issued March 16, 2009).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

adviser to determine the level of impairment to her right lower extremity. Appellant has the
burden of proof to establish that she sustained a permanent impairment to a scheduled member
entitling her to additional schedule award compensation. The Board finds that she did not meet
her burden of proof as the medical reports of record lack detail and conformance with the
A.M.A., Guides and therefore do not support her claim for an additional schedule award.10
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, its regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.12 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.13 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.14
11

ANALYSIS -- ISSUE 2
Appellant did not demonstrate that the Office erroneously applied or interpreted a
specific point of law; nor did she advance a relevant legal argument not previously considered by
the Office. With regard to the latter, she contends that the forms sent to Dr. Easley with regard
to evaluating her impairment under the sixth edition of the A.M.A., Guides were irrelevant
because she did not have an amputation. However, although amputation is one of the criteria
that, can be utilized in completing the form, the form asked him to provide a complete
assessment with regard to her impairment to her right lower extremity, which included
determinations based on his primary impairing diagnosis and grade modifiers of GMFH, GMPE
and GMCS. The Board notes that Dr. Easley never completed these forms. Thus, appellant’s
contention has no basis in fact.
The sole item of new evidence, the report by Dr. Easley dated January 13, 2010, does not
address appellant’s permanent impairment rating to her right lower extremity and thus does not
constitute pertinent new and relevant evidence. Appellant resubmitted the June 3, 2009 note by
Dr. Easley. However, as the Board has held, evidence which is repetitious or duplicative of
evidence already in the case record is of no evidentiary value in establishing a claim and does not

10

See A.L., supra note 8.

11

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
12

20 C.F.R. § 10.606(b)(2).

13

Id. at § 10.607(a).

14

Id. at § 10.608(b).

5

constitute a basis for reopening a case.15 Accordingly, appellant did not submit any pertinent
new and relevant evidence with her request for reconsideration.
The Board finds that appellant did not meet any of the standards of 20 C.F.R.
§ 10.606(b)(2). Accordingly, the Office properly denied her application for reconsideration
without review of the merits of the claim.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award
for the right lower extremity of greater than 20 percent of her right lower extremity, for which
she received a prior schedule award. The Board further finds that the Office properly denied her
request for reconsideration without further merit review of the claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 15, 2010 and December 7, 2009 are affirmed.
Issued: May 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Eugene F. Butler, 36 ECAB 393, 398 (1984).

6

